Citation Nr: 0627486	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  03-34 325	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
cardiovascular disorder, including pericarditis.

2.  Entitlement to service connection for a cardiovascular 
disorder, including pericarditis.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1958 to August 
1960.

This matter initially came before the Board of Veterans' 
Appeals (Board) from January and March 2003 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  Subsequently, the case was transferred 
to the Little Rock, Arkansas RO.  In March 2006, the Board 
remanded the case to the Arkansas RO in order to afford the 
veteran a hearing before a Veterans Law Judge.  The veteran 
testified at a July 2006 video conference hearing before the 
undersigned Veterans Law Judge; a copy of the hearing 
transcript is associated with the claims file.  The case is 
now before the Board for further appellate consideration.

The Board notes that during the July 2006 video conference 
hearing, the veteran's representative argued that the 
veteran's cardiac disease had its onset during military 
service and, also, resulted in the loss of the veteran's 
vision.  The Board construes the testimony as an inferred 
claim for entitlement of service connection for the loss of 
vision.  This claim is referred to the RO for appropriate 
action.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The issue of entitlement to service connection for a 
cardiovascular disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the Arkansas RO via the 
AMC, in Washington, DC for a de novo review.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  In a July 2001 rating decision, the RO denied the 
appellant's claim for entitlement to service connection for a 
cardiovascular disorder (pericarditis); the appellant was 
informed of this decision the same month, but did not file a 
notice of disagreement (NOD) within one year of notification.

2.  Evidence added to the record since the July 2001 rating 
decision is new evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the appellant's claim for 
service connection for a cardiovascular disorder.


CONCLUSIONS OF LAW

1.  The July 2001 rating decision, denying service connection 
for a cardiovascular disorder, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).

2.  New and material evidence has been received since the 
July 2001 rating decision sufficient to reopen the veteran's 
claim for service connection for a cardiovascular disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2005).

In the present case, the Board concludes that it is not 
precluded from adjudicating whether to reopen the appellant's 
service connection claim for a cardiovascular disorder 
without first deciding whether the VA's notice and assist 
requirements have been satisfied with respect to the issue of 
new and material evidence.  This is so because the Board is 
taking action favorable to the appellant in reopening his 
service connection claim for a cardiovascular disorder, and 
the decision at this point poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

New and Material Evidence

The first issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for a 
cardiovascular disorder.  Whether new and material evidence 
has been presented is a material legal issue that the Board 
is required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  

In this regard, the Board observes that, in a July 2001 
rating decision, the RO initially denied service connection 
for a cardiovascular disorder, noting that there was no 
medical evidence linking the veteran's cardiovascular 
disorder to military service.  The veteran was informed of 
this decision the same month and did not submit a NOD within 
one year of notification.  Therefore, the July 2001 rating 
decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.1103.  In October 2002, the veteran asked to 
reopen his claim for service connection for a cardiovascular 
disorder.  In January and March 2003 rating decisions, the 
Waco RO determined that no new and material evidence had been 
submitted to reopen the veteran's previously denied claim.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New evidence means existing 
evidence not previously submitted to agency decision makers.  
38 C.F.R. § 3.156(a).  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  Second, once the definition of new and material 
evidence is satisfied and the claim is reopened, the Board 
may then determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of that claim.  
38 U.S.C.A. §§ 5108, 5103A(f).

The evidence secured since the July 2001 rating decision 
includes December 2003, December 2004, and June 2006 private 
medical opinions from B. W. Robinson, M.D., diagnosing the 
veteran with ischemic cardiomyopathy with chronic angina and 
expressing the possibility that the veteran's cardiovascular 
disorder may be linked to his service in the military.  These 
medical opinions are clearly new, in that they are not 
redundant of other evidence considered in the July 2001 
rating decision.  Moreover, the evidence is material to the 
issue under consideration, as the new evidence goes to 
whether the veteran's cardiovascular disorder might be due to 
service.  Therefore, in light of the new and material 
evidence, the veteran's service-connection claim for a 
cardiovascular disorder is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2005).


ORDER

New and material evidence sufficient to reopen the 
appellant's claim for service connection for a cardiovascular 
disorder has been received and the claim is reopened.  To 
this extent, the appeal is granted.




REMAND

New and material evidence having been received to reopen a 
claim for service connection for a cardiovascular disorder, 
the claim is REMANDED for de novo review.

The duty to assist includes obtaining missing Social Security 
Administration (SSA) records, and providing a VA medical 
opinion when necessary for an adequate determination.  See 
Duenas v. Principi, 18 Vet. App. 512 (2004).  During the July 
2006 video conference hearing, the veteran testified that he 
is receiving disability benefits from SSA.  On remand, the VA 
should attempt to obtain SSA records.  After obtaining 
available SSA records, the veteran's claims file should be 
afforded a review by a VA cardiologist to clarify the 
diagnosis of any cardiovascular disorder and to elicit an 
etiological opinion, in particular, whether the veteran's 
upper abdominal and lower chest pain and nausea treated in 
June 1960 could have been the onset of his cardiovascular 
disorder(s).

Accordingly, the case is REMANDED for the following action:

1.  The VA should request copies of any 
decision(s) and accompanying medical 
records submitted in support of any claim 
by the appellant for disability benefits 
from the Social Security Administration 
(SSA).  If records are unavailable, SSA 
should so indicate.

2.  After completion of the above, VA 
should make arrangements with the 
appropriate VA medical facility for the 
veteran's claims file to be afforded a 
review by a VA cardiologist in order to 
determine the nature and etiology of any 
cardiovascular disorder identified and 
provide a nexus opinion.  The cardiologist 
should review the pertinent evidence in the 
claims file and must indicate in the 
medical opinion that such was performed.  
After all relevant evidence in the claims 
file is reviewed, the cardiologist should 
offer an opinion as to whether the veteran 
has any cardiovascular disorder and, if so, 
whether such disorder is at least as likely 
as not (50 percent or more probability) (1) 
began in, was incurred during, or was 
aggravated by active military service, in 
particular, whether the veteran's upper 
abdominal and lower chest pain and nausea 
treated in June 1960 could have been the 
onset of the cardiovascular disorder or (2) 
was manifested within one year of service 
discharge.  A complete rationale should be 
provided for any opinion given.  If any 
requested medical opinion cannot be given, 
the cardiologist should state the reason 
why.

3.  After completion of the above, VA 
should readjudicate the appellant's claim.  
If any determination remains unfavorable to 
the appellant, he and his representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of 


Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


